Citation Nr: 1419487	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied service connection for PTSD.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

In a January 2012 remand for further development, the Board characterized the appeal as encompassing a claim for service connection for posttraumatic stress disorder (PTSD), and a request to reopen a previously denied claim for service connection for depression.

However, upon further review, in September 2013, the Board found that the Veteran had timely appealed the denial of the claim involving depression, and recharacterized that matter as a de novo claim for service connection for any psychiatric disorder other than PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At that time, the Board denied service connection for PTSD, but remanded the claim for service connection for psychiatric disability other than PTSD for further action.

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.  This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

For the reasons set forth below, this matter is again being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further RO action on the claim for service connection for an acquired psychiatric disorder other than PTSD is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the September 2013 remand, the Board requested a medical opinion which specifically addressed the Veteran's lay statements-namely, that his psychiatric condition was caused by seeing a man fatally struck by an APC and another man drowning in service -as well as an April 2012 private opinion which indicated a diagnosis of major depression and stated that such symptoms were triggered by memories of the Veteran's past military experience.

The Veteran underwent a VA examination in November 2013.  While the examiner recounted the Veteran's claimed in-service stressors when taking his medical history, in her actual  etiology opinion, she did not address the Veteran's lay statements or the prior April 2012 opinion.  As the examiner did not comply with the Board's prior remand directives, the opinion, as written, is inadequate to resolve this claim.  Accordingly, the Board finds that further remand of this matter for an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'aries v. Peake, 22 Vet. App. 97 (105) (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Prior to obtaining an addendum opinion, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding VA mental health treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the November 2013 VA examiner, Dr. S.E.A., to provide an addendum opinion.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion must reflect full consideration of the Veteran's documented history and assertions. 

With respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise etiologically related to service.  The examiner must discuss the Veteran's assertions that his psychiatric condition was caused by seeing a man fatally struck by an APC and another man drowning in service, and the April 2012 private opinion which indicated a diagnosis of major depression and stated that such symptoms were triggered by memories of the Veteran's past military experience.

Complete rationale for the conclusions reached must be provided in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the appeal in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

